DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 04 November 2021 in response to the Office Action of 04 June 2021 are acknowledged and have been entered. Claims 38-40 are newly presented. Claims 1-2, 9-11, 14-15, 17-19, 26-28, 31-32 and 34-40 are pending and being examined on the merit.  Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.
The Restriction Requirement mailed 05 October 2020 is still deemed proper.  Applicant’s election with traverse of the species RHO for Species Group A, the species retinitis pigmentosa for Species Group B, SEQ ID NO: 1 for Species Group C, and SEQ ID NO: 9 for Species Group D in the reply filed on 23 February 2021 is acknowledged. The traversal is on the ground(s) that the search and examination burden on the Examiner is not undue.  This is not found persuasive because the conclusion that the search and examination burden on the Examiner is undue is not an error because the search burden criteria is met. The requirement is still deemed proper and is therefore made FINAL. The search and examination has been extended to SEQ ID NO: 8.
Claims 1-2, 9-11, 14-15, 17-19, 26-28, 31-32 and 34-40 are currently under examination on the merits.


Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 36 KB; however the sequence listing has the size of the file as 35,953 bytes.  Correction is needed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, 14, 17, 19, 26, 28, 31-32, 34, 36-38, and 40 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Cong (WO 2015/089462 A1, filed 12/12/2014).  This rejection is modified as necessitated by Applicants’ amendments.
Regarding claim 1, 11, 19, 28, 38 and 40, Cong teaches a method of modifying an organism or a nonhuman organism by manipulation of a target sequence in a genomic locus of interest, wherein the genomic locus is associated with a mutation associated with an aberrant protein expression or with a disease condition or state comprising delivering a non-naturally occurring or engineered composition a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell (first sequence) and a polynucleotide sequence encoding a CRISPR enzyme (third sequence) [0010].  Cong teaches that the method may optionally include also delivering a HDR template, e.g., via a viral delivery vector or a particle, the HDR template wherein the HDR template provides expression of a normal or less aberrant form of the protein; wherein "normal" is as to wild type (second sequence) [0010]. Cong teaches HDR gene correction can be used to correct a deleterious mutation in which a DSB is targeted near the mutation site in the presence of an exogenously provided, corrective HDR template [0056]. HDR repair of the break site with the exogenous template corrects the mutation, restoring gene function [0056].  Cong teaches that gene correction uses HDR to directly reverse a disease in vivo therapeutic genome engineering approach to correct disease-causing mutations or other types of genomic abnormalities in the ocular system including retinitis pigmentosa (RP) gene therapy targeting the RHO gene [00320, example 2 and 3]. Cong teaches that mutations the RHO gene are responsible for approximately 25% of autosomal dominant forms of RP [00318]. Cong teaches that mutations in the RHO genes were at codons and the method taught can correct such mutations by using an HDR template with the normal version of the genomic sequence [00319, 0047], thereby teaching that the HDR template is codon modified disease related gene.    
Regarding claims 9, 10, 26, and 27, Cong teaches AAV serotype 2 and 8 (AAV2 and AAV8) are the most effective serotypes that can be used for the delivery [0315].
Regarding claim 14 and 31, Cong teaches the use of integration deficient lentiviruses containing an HDR template for gene correction in ex vivo gene editing therapy [00108].
Regarding claim 17 and 34, Cong teaches intravitreal AAV injection, where AAV is injected in the vitreous humor of the eye and subretinal AAV injection, where a small amount of 
Regarding claim 36, Cong teaches the use of two gRNAs for genome modification [0020] where one or more guide sequences can be packaged into one or more vectors [0140, 0154].
Regarding claim 37, Cong teaches that mutations in the RHO gene, including the P23H mutation, are responsible for approximately 25% of autosomal dominant forms of RP (an endogenous autosomal dominant disease) [00318-00319].

Response to Arguments
Applicants argue that the CRISPR of Cong is a HDR gene correction system therefore the template does not need to be driven by the promoter.  Applicant’s arguments have been considered and found unpersuasive as Cong teaches that the CRISPR system of Cong can be a HDR gene addition system [0056]. Furthermore Cong teaches that the HDR repair copies the promoter-transgene (from the HDR template) into the gene locus, recovering gene function [0056]. Therefore, the HDR template has to be driven by a promoter in order for the transgene to be expressed in the cell for expression of the functional gene.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 15, 18, 32, 39 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over by Cong, as applied to claim 1, in view of NM_000539 (Homo sapiens rhodopsin (RHO), mRNA. 2014. Accession NM_000539, NCBI Reference Sequence: NM_000539.3). This is a new rejection necessitated by amendment.
The teachings of Cong are discussed above as applied to claim 1 and 19, and similarly apply to claims 2, 15, 18, 32, 39 and 35.
Regarding claim 2, Cong teaches that the sequences can be all on same or different vectors.  Cong teaches multiple combination of sequences on the same vector [0013].  Cong also teaches that the HDR template can be a component of another vector described [00367]. 
Cong does not teach a guide sequence set forth in SEQ ID NO: 1.
Regarding claims 15 and 32, Cong teaches the RHO gene [00318-320].  Cong does not explicitly teach the first sequence encoding at least one guide RNA is selected from the group consisting SEQ ID NO: 1 of the RHO gene.
Regarding claims 18 and 35, Cong teaches the RHO gene [00318-320].  Cong does not explicitly teach that the codon-modified autosomal dominant disease-related gene or fragment thereof is selected from the group consisting of SEQ ID NO: 8.
However, Cong does teach that the guide sequence for S. pyogenes Cas9 is 20 nucleotides that is followed by a NGG protospacer-adjacent motif (see page 68, last paragraph).
NM_000539 teaches the wild-type sequence for human RHO mRNA. SEQ ID NO 1 refers to a known 20-mer sequence that is 100% complementary to nucleotide positions 266-285 of NM_000539. NM_000539 further teaches that the nucleotide sequence complementary to nucleotide positions 263-265 is AGG (i.e. an NGG protospacer-adjacent motif). NM_000539 teaches a sequence that is 100% identical to SEQ ID NO: 8
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cong with SEQ ID NO: 1 as the first sequence encoding at least one guide RNA because SEQ ID NO: 1 refers to a known sequence in RHO having a motif that was known to be an ideal target in view of its downstream PAM sequence.  This modification would motivate one to target such a sequence based on its known sequence fitting the known target motif.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to also modify the method of Cong with SEQ ID NO: 8 as the codon-modified autosomal dominant disease-related gene as the HDR templated for the advantage of correcting a mutated sequence.  

Response to Arguments
Applicants argue that the NM_ 000539 does not teach amended claims 1 and 19.  Applicants arguments have been considered and found unpersuasive as it is the combination of Cong and NM_ 000539 who teaches invention as claimed and Cong teaches codon-modified copy of the disease-related gene that is not recognized by the gRNAs that target the endogenous disease-related gene, is under the control of an exogenous promoter which regulates expression of a functional gene product.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-11, 14-15, 17-19, 26-28, 31-32 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 12, 15-17, 23, 24, 32-34, 36, 40, 43, 44, 46-48, and 55 of copending Application No. 17040818 in view of Cong (WO 2015/089462 A1), as evidenced by NM_000539 (Homo sapiens rhodopsin (RHO), mRNA, Accession NM_000539, NCBI Reference Sequence: NM_000539.3). 
The claims of copending Application No. 17040818 teaches all the limitation of the instant application except wherein the autosomal dominant ocular disease is retinitis pigmentosa, and a second sequence comprising a codon-modified autosomal dominant disease .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant requests that the present rejection be held in abeyance until the claims are otherwise allowable. The Examiner lacks the authority to hold rejections in abeyance, and thus the rejections of record are simply maintained.



Allowable Subject Matter
SEQ ID NO: 9 is found to be free of the art.  The closest prior art to SEQ ID NO: 9 is NM_000539 (Homo sapiens rhodopsin (RHO), mRNA, Accession NM_000539, NCBI Reference Sequence: NM_000539.3) (Homo sapiens rhodopsin (RHO), mRNA, Accession NM_000539, NCBI Reference Sequence: NM_000539.3).  NM_000539 is the mRNA nucleotide sequence of RHO.  SEQ ID NO: 9 has a 99.14 identical fragment to NM_000539 as it contains 9 point mutations between nucleotides 263-401.  There are no disclosures in the prior that teaches these specific point mutations or provides a reasonable explanation for making these particular mutations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                     

/NANCY J LEITH/Primary Examiner, Art Unit 1636